Citation Nr: 1518473	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for a cervical spine condition based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran, the Appellant (Veteran's Surviving Spouse)


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1992.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2012.  A copy of the transcript is associated with the file.  The Veteran's appeal was dismissed on account of his death in a July 2012 Board decision.

The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2012).  In this case, the appellant's claim to continue the Veteran's service connection claims was, in August 2013, accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the appellant's request for substitution was granted.  The claims discussed herein have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Veteran was afforded an April 2010 VA examination to determine the etiology of his claimed low back and neck conditions.  The examiner provided a diagnosis of cervical and lumbar spondylosis, and an opinion regarding the etiology of each condition.  The Board finds that the opinions provided by the VA examiner are inadequate.  The examiner concluded that it was less likely than not that either condition was related to service.  In reaching these opinions, the examiner noted the documented in-service injuries and treatments for the Veteran's neck and back.  However, the examiner failed to address the Veteran's alternative contention, that the Veteran's neck and back conditions were the result of the Veteran's MOS as a commissary store worker.  The Veteran, and now appellant, contend that the Veteran's work required him to perform a variety of physical tasks which put a great deal of stress on the Veteran's neck and back, ultimately resulting in the Veteran's disabilities.  As a result, a new VA opinion is necessary to properly address the contention that the Veteran's neck and back disabilities were the result of the prolonged physical activity required of his MOS.  Additionally, the October 2009 private medical opinion should be properly addressed by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2010 VA examiner for an opinion as to the etiology of the Veteran's diagnosed neck and back conditions.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's diagnosed neck and back disabilities, prior to his death.  Based on a review of the record, the examiner should:

(a)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's diagnosed low back disability was causally or etiologically related to the Veteran's period of active service.  In doing so, the examiner should address any relevant VA treatment records, lay statements, and the October 2009 private medical examination submitted by the Veteran.  In addition, the examiner should address the contention that the Veteran's back disability was the result of physical activity resulting from his military MOS.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's diagnosed neck disability is causally or etiologically related to the Veteran's period of active service.  In doing so, the examiner should address any relevant VA treatment records, lay statements, and the October 2009 private medical examination submitted by the Veteran.  In addition, the examiner should address the contention that the Veteran's back disability was the result of physical activity resulting from his military MOS.

The rationale for all opinions expressed must also be provided.  It is strongly urged that the examiner answer the questions posed above.  If the examiner is unable to provide any required opinion, he or she should explain why.  

2.  After the requested records review and opinions are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




